Title: To John Adams from Stephen Hall, 15 August 1789
From: Hall, Stephen
To: Adams, John



My very Dear & much honoured Friend;
Portland 15 Aug. 1789.

Permit me overwhelmed with grief and chagrined at disappointment to beg your kind attention for a minute. I am grieved, because my pretensions to the Office I sollicited were certainly far better grounded than his, who holds the Appointment: I am chagrined because my expectations were with reason high.
I think it not vanity to say I have some degree of personal merit; and some publick. Seals of Government, with papers (even complimentary) accompanying, which I have on file, witness some small Services I have rendered the publick.In the year 1779 I served then, at my own expense, as Commander of the Troops at Falmouth, and met with the approbation, & received even the Compliments of the Government of the Massachusetts. In the year 1780 I again voluntarily served them as Secretary to General Wadswoth, Commander in the eastern Department. Altho’ there was no establishment originally made for a Secretary in that Department; yet the State saw fit to offer me handsome Compensation; but I choose to enjoy their gratitude, rather than accept their pay farther then to reimburse my expenses. I continued my endeavors to serve the publick without remission to the end of the war; and then confined my Self to my domestic affairs, pleased with the reflection that I had contributed my mite to the Service of my Country.—With such pretensions, encouraged by the friendship of some of the most eminent Gentlemen in  Congress, I flattered my Self that Government would favor me with some degree of attention. But when I experienced your Goodness and Condescention in favoring me with a line, I tho’t my Self certain of Success; especially as Mr. Wingate had informed me that the President himself had not forgotten me since he knew me at Cambridge: And I think success must have attended me, had it not been for Mr. Thatchers very great zeal in serving his particular friends; for whom I find provision is made at every Port, in this eastern part of the Government, where he had them.—If Mr. Thacher has endeavoured to serve them merely because they were his friends, and not because of their deserts, & of their capacity to serve the publick, I think, he has done wrong: If he has made use of a certain Recommendation in favor of Mr. Fosdick. (of which Mr: Wingate can particularly inform You, and also how it was obtained) I think he has imposed upon the President, and personally injured me.
Had others, who have pretensions similar to mine, been appointed; I should only have been disappointed; but should not have been grieved: But to see the appointment conferred upon a person, to whom his most zealous friends cannot with truth ascribe any peculiar merit, and he himself would not pretend to any services he had ever rendered the public, is truly aggravating.
To say he sustained the Office before, is not true: He was only a Naval Officer; and that Office he had not long sustained; and the manner in which he obtained it from those much more deserving reflects no great honor upon him.—But so it is.—It is done—He has obtained his appointment—He has practiced, & has prospered.—I am not envious; but I am grieved. The cause of my grief I think would have been prevented, had things been known as they really are: But perhaps it cannot now be removed. I think however it will shortly be found that a Naval Officer will be necessary at this Port; as I think there is, and I am told so by Gentlemen in trade, much more business to be done in this District, than in either of the Districts of Portsmouth, or of Newbury-Port: or there may be some other agreeable Appointments to be made that I know not of. I should suspect the Collection–Bill suggests an intervening Officer between the Collectors & the Treasury; as I find the Collectors are to settle their Accounts once in three months, or oftener.
I still wish for an agreeable Employment under Government; and shall most gratefully acknowledge your kindness in befriending me, if any should present.—Relying upon your Goodness to excuse the freedom I have taken, & the trouble I have givenYyou, permit me to subscribe my Self with every Sentiment of Respect & Gratitude, Your Excellency’s / most obedient and obliged, / humble Servant;
Stephen Hall